DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Overman (US 4,742,208) in view of Kashima (US 4,876,433) as evidenced by Stava (US 4,947,021).
With respect to the limitations of claims 1, 4 and 5, Overman teaches a welding (title), cutting, or heating circuit, comprising: an input leg (Figs 1, 2, terminals receiving 80V DC from DC supply 14); a pulse width modulating leg (Fig 2, leg defined by switch 36, 38, Col 5) coupled to the input leg, the pulse width modulating leg is configured to convert direct current (DC) voltage from the capacitor to current in a parasitic output inductance (Fig 2, inductor 40, Col 5) of a load (Fig 2, load 42, Col 5) coupled to the pulse width modulating leg, the pulse width modulation leg is configured to function as a bidirectional (Col 5, Lines 42 thru Col 6, Line 4) buck converter (transistor switches 36, 38, including diodes, inductor 40); and a steering leg (Fig 2, leg defined by switch 32, 34, Col 5) coupled to the pulse width modulating leg, the steering leg is configured to determine a direction of current flow through an output (Col 5, Lines 42-65).  
Overman discloses the claim invention except for the input leg comprising a capacitor; an output clamp leg arranged in parallel with the input leg, the output clamp leg is configured to suppress inductance of the welding, cutting or heating circuit during reversal of current flow through the output; the output clamp leg comprises a capacitor.
However, Kashima discloses the input leg (Fig 4, terminals of output inverter 9, Col 5) comprising a capacitor (Fig 4, capacitor 30, Col 4, Lines 40-50); an output clamp leg (Fig 4, leg defined by capacitor 8, Col 4, Line 62 thru Col 5, Line 9) arranged in parallel with the input leg, the output clamp leg is configured to suppress inductance of the welding, cutting or heating circuit during reversal of current flow through the output (Col 4, Line 62 thru Col 5, Line 9); the output clamp leg comprises a capacitor (8) is known in the art.  Kashima teaches the input leg comprising a capacitor has the advantage of providing a known circuit configuration that filters DC voltage before the voltage is passed to the switching elements (Col 4, Lines 40-50, smoothing capacitor).  Kashima further teaches the recited output clamp leg arranged in parallel with the input leg; the output clamp leg comprises a capacitor has the advantage of providing a known circuit configuration that aids the polarity reversal of the current from the output inverter, serves to maintain the arc and absorbs any spike voltage produced by the main circuit at the current reversal (Col 4, Line 62 thru Col 5, Line 9).
It would have been obvious for one having ordinary skill in the art at the time of the invention to modify the welding circuit of Overman having an input leg with the input leg comprising a capacitor of Kashima for the purpose of providing a known circuit configuration that filters DC voltage before the voltage is passed to the switching elements.  It would further have been obvious for one having ordinary skill in the art at the time of the invention to modify the welding circuit of Overman with the output clamp leg of Kashima for the purpose of providing a known circuit configuration that aids the polarity reversal of the current from the output inverter, serves to maintain the arc and absorbs any spike voltage produced by the main circuit at the current reversal.
With respect to claim 1 and the limitations of “the pulse width modulating leg is configured to convert direct current (DC) voltage from the capacitor to current in a parasitic output inductance of a load coupled to the pulse width modulating leg”, the combination of Overman having a 80V DC voltage input with the input leg having a capacitor of Kashima results in the pulse width modulating leg of (Overman, 36, 38) conversion of DC voltage from the capacitor to current in a parasitic output inductance (40) of a load (42) and therefore fully discloses the recited claim limitations.
With respect to the limitations of claim 2, Overman teaches the pulse width modulating leg comprises: a first transistor and a first diode (Fig 2, switch 36, MOS transistor, diode, represented by schematic symbol 32, Col 5, Lines 13-23) coupled together in parallel between a first node (Fig 2, node above 36) and a second node (Fig 2, middle node defined by terminal T2); a second transistor and a second diode coupled together in parallel (Fig 2, switch 38, MOS transistor, diode, represented by schematic symbol 32, Col 5, Lines 13-23) between the second node (middle node defined by terminal T2) and a third node (Fig 2, node below 38); and an inductor (40) arranged between the first node or the second node and the output. 
With respect to the limitations of claim 3, Overman teaches the steering leg comprises: a third transistor and a third diode coupled together in parallel (Fig 2, switch 32, MOS transistor, diode 32b, represented by schematic symbol 32, Col 5, Lines 13-23) and a fourth transistor and a fourth diode coupled together in parallel (Fig 2, switch 34, MOS transistor, diode, represented by schematic symbol 32, Col 5, Lines 13-23), the third transistor and the third diode are coupled in series with the fourth transistor and the fourth diode (see figure 2).
With respect to the limitations of claim 6, Overman in view of Kashima discloses the pulse width modulating leg comprises a pair of transistors and diodes (Overman, 36, 38) arranged with the parasitic output inductance (Overman, 40) to pulse width modulate current received from the capacitor (Kashima, 8) of the input leg. 
With respect to the limitations of claims 7 and 8, Overman teaches the steering leg comprises a pair of transistors and diodes (Fig 2, switches 32, 34) configured to control a direction of current flow through the output (Col 5, Lines 42-65); the pulse width modulating leg and the steering leg cooperate to function as a DC to AC converter (Col 6, Lines 5-10, functions to generate an AC arc).  
With respect to claim 9 and the limitations of the capacitor is arranged in parallel with the pulse width modulating leg and the steering leg and is coupled to a primary power input that in operation establishes the DC voltage across the capacitor, the combination of Overman in view of Kashima fully discloses this limitation.  Overman discloses an input leg (Figs 1, 2, terminals receiving 80V DC from DC supply 14), the pulse width modulating leg (Figs 1, 2, switches 36, 38, inductor 40) and the steering leg (Figs 1, 2, switches 32, 34) and is coupled to a primary power input that in operation establishes the DC voltage (Fig 1, DC supply 14, Col 5, Lines 5-10).  Kashima discloses the input leg have a capacitor as set forth above.  Overman in combination with the input leg having a capacitor of Kashima would result in DC voltage across the capacitor, and therefore fully discloses the recited claim limitations. 
With respect to the limitations of claim 10, Overman teaches a method of controlling current flow through an output load of a welding (title), cutting, or heating circuit, comprising: pulse width modulating voltage from an input (Figs 1, 2, terminals receiving 80V DC from DC supply 14) by switching one of a pair of modulation transistors (Fig 2, switch 36, 38, MOS transistor, diode, represented by schematic symbol 32, Col 5, Lines 13-23) to provide a level of current through an inductor (Fig 2, inductor 40, Col 5) and an output of the welding (Fig 2, load 42, Col 5), cutting, or heating circuit, the pair of modulation transistors are arranged along a pulse width modulation leg (Fig 2, leg defined by switch 36, 38, Col 5), and the inductor (40) extends from at least one of the pair of modulation transistors to the output of the welding, cutting, or heating circuit; the pulse width modulation leg is configured to function as a bidirectional (Col 5, Lines 42 thru Col 6, Line 4) buck converter (transistor switches 36, 38, including diodes, inductor 40); and controlling a direction of current (Col 5, Lines 42-65) through the indictor and the output of the welding, cutting, or heating circuit by switching a first of a pair of steering transistors (Fig 2, switch 32, 34, MOS transistor, diode 32b, represented by schematic symbol 32, Col 5, Lines 13-23) to an1522496-B on configuration such that the current passes through the first of the pair of steering transistors in the on configuration and returns to the input.  Overman discloses the claimed invention except for the input comprising a capacitor.  
However, Kashima discloses the input (Fig 4, terminals of output inverter 9, Col 5) comprising a capacitor (Fig 4, capacitor 8, Col 4, Line 62 thru Col 5, Line 9) is known in the art.  Kashima teaches the input comprising a capacitor has the advantage of providing a known circuit configuration that aids the polarity reversal of the current from the output inverter, serves to maintain the arc and absorbs any spike voltage produced by the main circuit at the current reversal.  It would have been obvious for one having ordinary skill in the art at the time of the invention to modify the welding circuit of Overman having an input with the input comprising a capacitor of Kashima for the purpose of providing a known circuit configuration that aids the polarity reversal of the current from the output inverter, serves to maintain the arc and absorbs any spike voltage produced by the main circuit at the current reversal.  
With respect to claim 10 and the limitations of “pulse width modulating voltage from a capacitor”, the combination of Overman having a 80V DC voltage input with the input leg having a capacitor (8) of Kashima results in pulse width modulating voltage that is received from the capacitor by the pulse width modulating circuit (switch 36, 38) of Overman, and therefore fully discloses the recited claim limitations.
With respect to the limitations of claims 11, 12 and 13, Overman teaches comprising freewheeling current (inherent during discharge periods as evidenced by Stava, Fig 5, Col 12, Lines 54-66) through a steering transistor of the pair of steering transistors (Fig 2, switch 32, 34, MOS transistor, diode 32b, represented by schematic symbol 32, Col 5, Lines 13-23) in the on configuration, a diode in parallel with the one of the pair of modulation transistors that is not switching, the inductor, and the output of the welding, cutting, or heating circuit during an off period of pulse width modulating (Col 5, Lines 42 thru Col 6, Line 4); comprising initiating reversal of the direction of the current through the inductor and the output of the welding, cutting, or heating circuit by turning off each of the pair of modulation transistors and turning off each of the pair of steering transistors to allow energy to drain from the inductor to the capacitor via a first diode arranged in parallel with a second modulation transistor of the pair of modulation transistors and a second diode arranged in parallel with a second steering transistor of the pair of steering transistors (Col 5, Lines 42 thru Col 6, Line 4); comprising reversing the direction of the current through the inductor and the output of the welding, cutting, or heating circuit by turning on the second modulation transistor and turning on the second steering transistor to allow the capacitor to discharge built up energy to the inductance (Col 5, Lines 42 thru Col 6, Line 4).
With respect to the limitations of claim 14, Overman discloses the claimed invention except for voltage at the output is clamped to a voltage on the capacitor when reversing the direction of the current through the inductor and the output of the welding, cutting or heating circuit.  However, Kashima discloses voltage at the output is clamped (Fig 4, leg defined by capacitor 8, Col 4, Line 62 thru Col 5, Line 9) to a voltage on the capacitor when reversing the direction of the current through the inductor and the output of the welding, cutting or heating circuit is known in the art.  Kashima teaches voltage at the output is clamped to a voltage on the capacitor when reversing the direction of the current through the inductor and the output of the welding, cutting or heating circuit has the advantage of providing a known circuit configuration that aids the polarity reversal of the current from the output inverter, serves to maintain the arc and absorbs any spike voltage produced by the main circuit at the current reversal (Col 4, Line 62 thru Col 5, Line 9).  It would have been obvious for one having ordinary skill in the art at the time of the invention to modify method of Overman having a welding circuit with voltage at the output is clamped to a voltage on the capacitor when reversing the direction of the current through the inductor and the output of the welding, cutting or heating circuit of Kashima for the purpose of providing a known circuit configuration that aids the polarity reversal of the current from the output inverter, serves to maintain the arc and absorbs any spike voltage produced by the main circuit at the current reversal.  
With respect to the limitations of claim 15, Overman teaches a welding (title), cutting, or heating circuit, comprising: an input leg (Figs 1, 2, terminals receiving 80V DC from DC supply 14);1622496-B a pulse width modulating leg (Fig 2, leg defined by switch 36, 38, Col 5) coupled to the input leg, the pulse width modulating leg is configured to convert direct current (DC) voltage (Figs 1, 2, terminals receiving 80V DC from DC supply 14) from the first capacitor to current in a parasitic output inductance (Fig 5, inductor 40, Col 5) of a load (Fig 2, load 42, Col 5) coupled to the pulse width modulating leg via a pair of pulse width modulating transistors (Fig 2, switch 36, 38, MOS transistor, diode, represented by schematic symbol 32, Col 5, Lines 13-23); and a steering leg (Fig 2, leg defined by switch 32, 34, Col 5) coupled to the pulse width modulating leg, the steering leg is configured to determine a direction of current flow through an output via a pair of steering transistors (Fig 2, switches 32, 34, MOS transistor, diode, represented by schematic symbol 32, Col 5, Lines 13-23), the output (load 42) arranged between the pulse width modulating leg and the steering leg (Col 5, Lines 42-65).  Overman discloses the claim invention except for input leg comprising a capacitor; an output clamp leg comprising a second capacitor, such that peak current in the second capacitor during polarity reversal matches a current in the inductor or the parasitic output inductance of the welding or cutting cables.
However, Kashima discloses the input leg (Fig 4, terminals of output inverter 9, Col 5) comprising a capacitor (Fig 4, capacitor 30, Col 4, Lines 40-50); an output clamp leg comprising a second capacitor (Fig 4, leg defined by capacitor 8, Col 4, Line 62 thru Col 5, Line 9), such that peak current in the second capacitor during polarity reversal matches a current (Col 4, Line 62 thru Col 5, Line 9) in the inductor or the parasitic output inductance of the welding or cutting cables is known in the art. Kashima teaches the input leg comprising a capacitor has the advantage of providing a known circuit configuration that filters DC voltage before the voltage is passed to the switching elements (Col 4, Lines 40-50, smoothing capacitor).  Kashima further teaches the recited output clamp leg comprises a second capacitor has the advantage of providing a known circuit configuration that aids the polarity reversal of the current from the output inverter, serves to maintain the arc and absorbs any spike voltage produced by the main circuit at the current reversal (Col 4, Line 62 thru Col 5, Line 9).
It would have been obvious for one having ordinary skill in the art at the time of the invention to modify the welding circuit of Overman having an input leg with the input leg comprising a capacitor of Kashima for the purpose of providing a known circuit configuration that filters DC voltage before the voltage is passed to the switching elements.  It would further have been obvious for one having ordinary skill in the art at the time of the invention to modify the welding circuit of Overman with the output clamp leg of Kashima for the purpose of providing a known circuit configuration that aids the polarity reversal of the current from the output inverter, serves to maintain the arc and absorbs any spike voltage produced by the main circuit at the current reversal.
With respect to claim 15 and the limitations of “the pulse width modulating leg is configured to convert direct current (DC) voltage from the capacitor to current in a parasitic output inductance of a load coupled to the pulse width modulating leg”, the combination of Overman having a 80V DC voltage input with the input leg having a capacitor of Kashima results in the pulse width modulating leg of (Overman, 36, 38) conversion of DC voltage from the capacitor to current in a parasitic output inductance (40) of a load (42) and therefore fully discloses the recited claim limitations.
With respect to the limitations of claim 16, Overman teaches comprising an inductor (Fig 2, inductor 40, Col 5, Lines 24-30) coupled between at least one of the pair of pulse width modulating transistors and the output.
With respect to claim 17, Overman fully discloses the recited claim limitations as set forth in the rejection of claims 2 and 3 above.
With respect to claim 18, Overman in view of Kashima discloses the second capacitor and the output clamp leg (Kashima, Fig 4, leg defined by capacitor 8, Col 4, Line 62 thru Col 5, Line 9) are configured to function as an output clamp circuit to suppress energy in the parasitic output inductance during polarity reversal (Kashima, Col 4, Line 62 thru Col 5, Line 9).
With respect to the limitations of claim 19, Overman discloses the claimed invention except for the input leg comprises a diode coupled in series with the first capacitor and arranged between the first capacitor and the pulse width modulating leg.
However, Kashima disclose the input leg comprises a diode (Fig 4, diode 40, Col 5, Lines 10-20) coupled in series with the first capacitor (30) and arranged between the first capacitor (30) and the pulse width modulating leg (Fig 4, inverter 9, Col 5) is known in the art.  Kashima discloses the recited diode/capacitor has the advantage of providing a known circuit configuration that prevents voltage increases in the clamp leg capacitor during current reversals (Col 5, Lines 10-18).  It would have been obvious for one having ordinary skill in the art at the for one having ordinary skill in the art at the time of the invention to modify the welding circuit of Overman with the input leg comprises a diode coupled in series with the first capacitor and arranged between the first capacitor and the pulse width modulating leg of Kashima for the purpose of providing a known circuit configuration that prevents voltage increases in the clamp leg capacitor during current reversals.
With respect to the limitations of claim 20, Overman teaches the pulse width modulating leg is configured for a greater switching frequency than the steering leg (Col 5, Lines 35-58).

Claim 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Overman (US 4,742,208) in view of Schmitt (EP1671737) as evidenced by Stava (US 4,947,021).
With respect to the limitations of claim 1, Overman teaches a welding (title), cutting, or heating circuit, comprising: an input leg (Figs 1, 2, terminals receiving 80V DC from DC supply 14); a pulse width modulating leg (Fig 2, leg defined by switch 36, 38, Col 5) coupled to the input leg, the pulse width modulating leg is configured to convert direct current (DC) voltage from the capacitor to current in a parasitic output inductance (Fig 2, inductor 40, Col 5) of a load (Fig 2, load 42, Col 5) coupled to the pulse width modulating leg, the pulse width modulation leg is configured to function as a bidirectional (Col 5, Lines 42 thru Col 6, Line 4) buck converter (transistor switches 36, 38, including diodes, inductor 40); and a steering leg (Fig 2, leg defined by switch 32, 34, Col 5) coupled to the pulse width modulating leg, the steering leg is configured to determine a direction of current flow through an output (Col 5, Lines 42-65).  
Overman discloses the claim invention except for input leg comprising a capacitor.
However, Schmitt discloses the input leg comprising a capacitor (Fig 3, capacitor CSZK, 0144) is known in the art.  Schmitt teaches the input leg comprising a capacitor has the advantage of providing a known smoothing circuit configuration that filters DC voltage before the voltage is passed to the switching elements (0144, 0145, serve to receive a controlled load).  It would have been obvious for one having ordinary skill in the art at the time of the invention to modify the welding circuit of Overman having an input leg with the input leg comprising a capacitor of Schmitt for the purpose of providing a known smoothing circuit configuration that filters DC voltage before the voltage is passed to the switching elements.
With respect to claim 1 and the limitations of “the pulse width modulating leg is configured to convert direct current (DC) voltage from the capacitor to current in a parasitic output inductance of a load coupled to the pulse width modulating leg”, the combination of Overman having a DC voltage input with the input leg having a capacitor of Schmitt results in the pulse width modulating leg of (Overman, 36, 38) conversion of DC voltage from the capacitor to current in a parasitic output inductance (40) of a load (42) and therefore fully discloses the recited claim limitations.
With respect to the limitations of claim 2, Overman teaches the pulse width modulating leg comprises: a first transistor and a first diode (Fig 2, switch 36, MOS transistor, diode, represented by schematic symbol 32, Col 5, Lines 13-23) coupled together in parallel between a first node (Fig 2, node above 36) and a second node (Fig 2, middle node defined by terminal T2); a second transistor and a second diode coupled together in parallel (Fig 2, switch 38, MOS transistor, diode, represented by schematic symbol 32, Col 5, Lines 13-23) between the second node (middle node defined by terminal T2) and a third node (Fig 2, node below 38); and an inductor (40) arranged between the first node or the second node and the output. 
With respect to the limitations of claim 3, Overman teaches the steering leg comprises: a third transistor and a third diode coupled together in parallel (Fig 2, switch 32, MOS transistor, diode 32b, represented by schematic symbol 32, Col 5, Lines 13-23) and a fourth transistor and a fourth diode coupled together in parallel (Fig 2, switch 34, MOS transistor, diode, represented by schematic symbol 32, Col 5, Lines 13-23), the third transistor and the third diode are coupled in series with the fourth transistor and the fourth diode (see figure 2).
With respect to the limitations of claims 4 and 5, Overman discloses the claimed invention except for comprising an output clamp leg arranged in parallel with the input leg, the output clamp leg is configured to suppress inductance of the welding, cutting, or heating circuit during reversal of current flow through the output; the output clamp leg comprises a capacitor.1422496-B  However, Schmitt discloses comprising an output clamp leg (Fig 3, capacitor C2) arranged in parallel (0147, instead of the intermediate circuit 44 or in addition) with the input leg, the output clamp leg is configured to suppress inductance of the welding, cutting, or heating circuit during reversal of current flow through the output (0147, serves to suppress the power surges during the turning of the active switching elements S1-S4); the output clamp leg comprises a capacitor (capacitor C2).  It would have been obvious for one having ordinary skill in the art at the time of the invention to modify the welding circuit of Overman with the comprising an output clamp leg arranged in parallel with the input leg; the output clamp leg comprises a capacitor of Schmitt for the purpose of providing a known circuit configuration that serves to suppress the power surges during the turning of the active switching elements.  
With respect to the limitations of claim 6, Overman in view of Schmitt discloses the pulse width modulating leg comprises a pair of transistors and diodes (Overman, 36, 38) arranged with the parasitic output inductance (Overman, 40) to pulse width modulate current received from the capacitor (Schmitt, CSZK) of the input leg. 
With respect to the limitations of claims 7 and 8, Overman teaches the steering leg comprises a pair of transistors and diodes (Fig 2, switches 32, 34) configured to control a direction of current flow through the output (Col 5, Lines 42-65); the pulse width modulating leg and the steering leg cooperate to function as a DC to AC converter (Col 6, Lines 5-10, functions to generate an AC arc).  
With respect to claim 9 and the limitations of the capacitor is arranged in parallel with the pulse width modulating leg and the steering leg and is coupled to a primary power input that in operation establishes the DC voltage across the capacitor, the combination of Overman in view of Schmitt fully discloses this limitation.  Overman discloses an input leg (Figs 1, 2, terminals receiving 80V DC from DC supply 14), the pulse width modulating leg (Figs 1, 2, switches 36, 38, inductor 40) and the steering leg (Figs 1, 2, switches 32, 34) and is coupled to a primary power input that in operation establishes the DC voltage (Fig 1, DC supply 14, Col 5, Lines 5-10).  Schmitt discloses the input leg have a capacitor as set forth above.  Overman in combination with the input leg having a capacitor of Schmitt would result in DC voltage across the capacitor, and therefore fully discloses the recited claim limitations. 
With respect to the limitations of claim 10, Overman teaches a method of controlling current flow through an output load of a welding (title), cutting, or heating circuit, comprising: pulse width modulating voltage from an input (Figs 1, 2, terminals receiving 80V DC from DC supply 14) by switching one of a pair of modulation transistors (Fig 2, switch 36, 38, MOS transistor, diode, represented by schematic symbol 32, Col 5, Lines 13-23) to provide a level of current through an inductor (Fig 2, inductor 40, Col 5) and an output of the welding (Fig 2, load 42, Col 5), cutting, or heating circuit, the pair of modulation transistors are arranged along a pulse width modulation leg (Fig 2, leg defined by switch 36, 38, Col 5), and the inductor (40) extends from at least one of the pair of modulation transistors to the output of the welding, cutting, or heating circuit, the pulse width modulation leg is configured to function as a bidirectional (Col 5, Lines 42 thru Col 6, Line 4) buck converter (transistor switches 36, 38, including diodes, inductor 40); and controlling a direction of current (Col 5, Lines 42-65) through the inductor and the output of the welding, cutting, or heating circuit by switching a first of a pair of steering transistors (Fig 2, switch 32, 34, MOS transistor, diode 32b, represented by schematic symbol 32, Col 5, Lines 13-23) to an1522496-B on configuration such that the current passes through the first of the pair of steering transistors in the on configuration and returns to the input.  Overman discloses the claimed invention except for the input comprising a capacitor.  
However, Schmitt discloses the input comprising a capacitor (Fig 3, capacitor CSZK, 0144) is known in the art.  Schmitt teaches the input comprising a capacitor has advantage of providing a known smoothing circuit configuration that filters DC voltage before the voltage is passed to the switching elements (0144, 0145, serve to receive a controlled load).  It would have been obvious for one having ordinary skill in the art at the time of the invention to modify the welding circuit of Overman having an input with the input comprising a capacitor of Schmitt for the purpose of providing a known smoothing circuit configuration that filters DC voltage before the voltage is passed to the switching elements. 
With respect to claim 10 and the limitations of “pulse width modulating voltage from a capacitor”, the combination of Overman having a 80V DC voltage input with the input leg having a capacitor (CSZK) of Schmitt results in pulse width modulating voltage that is received from the capacitor by the pulse width modulating circuit (switch 36, 38) of Overman, and therefore fully discloses the recited claim limitations.
With respect to the limitations of claims 11, 12 and 13, Overman teaches comprising freewheeling current (inherent during discharge periods as evidenced by Stava, Fig 5, Col 12, Lines 54-66) through a steering transistor of the pair of steering transistors (Fig 2, switch 32, 34, MOS transistor, diode 32b, represented by schematic symbol 32, Col 5, Lines 13-23) in the on configuration, a diode in parallel with the one of the pair of modulation transistors that is not switching, the inductor, and the output of the welding, cutting, or heating circuit during an off period of pulse width modulating (Col 5, Lines 42 thru Col 6, Line 4); comprising initiating reversal of the direction of the current through the inductor and the output of the welding, cutting, or heating circuit by turning off each of the pair of modulation transistors and turning off each of the pair of steering transistors to allow energy to drain from the inductor to the capacitor via a first diode arranged in parallel with a second modulation transistor of the pair of modulation transistors and a second diode arranged in parallel with a second steering transistor of the pair of steering transistors (Col 5, Lines 42 thru Col 6, Line 4); comprising reversing the direction of the current through the inductor and the output of the welding, cutting, or heating circuit by turning on the second modulation transistor and turning on the second steering transistor to allow the capacitor to discharge built up energy to the inductor (Col 5, Lines 42 thru Col 6, Line 4).
With respect to the limitations of claim 14, Overman discloses the claimed invention except for voltage at the output is clamped to a voltage on the capacitor when reversing the direction of the current through the inductor and the output of the welding, cutting, or heating circuit.  However, Schmitt discloses voltage at the output is clamped (Fig 3, capacitor C2) to a voltage on the capacitor (CSZK) when reversing the direction of the current through the inductor and the output of the welding, cutting, or heating circuit (0147, serves to suppress the power surges during the turning of the active switching elements S1-S4) is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to modify the welding circuit of Overman with the voltage at the output is clamped to a voltage on the capacitor when reversing the direction of the current through the inductor and the output of the welding, cutting, or heating circuit of Schmitt for the purpose of providing a known circuit configuration that serves to suppress the power surges during the turning of the active switching elements.
With respect to the limitations of claim 15, Overman teaches a welding (title), cutting, or heating circuit, comprising: an input leg (Figs 1, 2, terminals receiving 80V DC from DC supply 14);1622496-B a pulse width modulating leg (Fig 2, leg defined by switch 36, 38, Col 5) coupled to the input leg, the pulse width modulating leg is configured to convert direct current (DC) voltage (Figs 1, 2, terminals receiving 80V DC from DC supply 14) from the first capacitor to current in a parasitic output inductance (Fig 5, inductor 40, Col 5) of a load (Fig 2, load 42, Col 5) coupled to the pulse width modulating leg via a pair of pulse width modulating transistors (Fig 2, switch 36, 38, MOS transistor, diode, represented by schematic symbol 32, Col 5, Lines 13-23); and a steering leg (Fig 2, leg defined by switch 32, 34, Col 5) coupled to the pulse width modulating leg, the steering leg is configured to determine a direction of current flow through an output via a pair of steering transistors (Fig 2, switches 32, 34, MOS transistor, diode, represented by schematic symbol 32, Col 5, Lines 13-23), the output (load 42) arranged between the pulse width modulating leg and the steering leg (Col 5, Lines 42-65).  Overman discloses the claim invention except for input leg comprising a capacitor; an output clamp leg comprising a second capacitor, such that peak current in the second capacitor during polarity reversal matches a current in the inductor or the parasitic output inductance of the welding or cutting cables.
However, Schmitt discloses the input leg comprising a capacitor (Fig 3, capacitor CSZK, 0144); an output clamp leg comprising a second capacitor (Fig 3, capacitor C2), such that peak current in the second capacitor during polarity reversal matches a current (0147, serves to suppress the power surges during the turning of the active switching elements S1-S4) in the inductor or the parasitic output inductance of the welding or cutting cables is known in the art.  It would have been obvious for one having ordinary skill in the art at the time of the invention to modify the welding circuit of Overman having an input leg with the input leg comprising a capacitor of Schmitt for the purpose of providing a known smoothing circuit configuration that filters DC voltage before the voltage is passed to the switching elements (0144, 0145, serve to receive a controlled load).  It would also have been obvious for one having ordinary skill in the art at the time of the invention to modify the welding circuit of Overman with an output clamp leg comprising a second capacitor, such that peak current in the second capacitor during polarity reversal matches a current in the inductor or the parasitic output inductance of the welding or cutting cables of Schmitt for the purpose of providing a known circuit configuration that serves to suppress the power surges during the turning of the active switching elements (0147).
With respect to claim 15 and the limitations of “the pulse width modulating leg is configured to convert direct current (DC) voltage from the capacitor to current in a parasitic output inductance of a load coupled to the pulse width modulating leg”, the combination of Overman having a DC voltage input with the input leg having a capacitor of Schmitt results in the pulse width modulating leg of (Overman, 36, 38) conversion of DC voltage from the capacitor to current in a parasitic output inductance (40) of a load (42) and therefore fully discloses the recited claim limitations.
With respect to the limitations of claim 16, Overman teaches comprising an inductor (Fig 2, inductor 40, Col 5, Lines 24-30) coupled between at least one of the pair of pulse width modulating transistors and the output.
With respect to claim 17, Overman fully discloses the recited claim limitations as set for in the rejection of claims 2 and 3 above.
With respect to claim 18, Overman in view of Schmitt discloses the second capacitor and the output clamp leg (Schmitt, (Fig 3, capacitor C2) are configured to function as an output clamp circuit to suppress energy in the parasitic output inductance during polarity reversal (Schmitt, 0147, serves to suppress the power surges during the turning of the active switching elements S1-S4).
With respect to the limitations of claim 19, Overman discloses the claimed invention except for the input leg comprises a diode coupled in series with the first capacitor and arranged between the first capacitor and the pulse width modulating leg.
However, Schmitt disclose the input leg comprises a diode (Fig 3, diode DSZK, 0141) coupled in series with the first capacitor (CSZK) and arranged between the first capacitor (CSZK) and the pulse width modulating leg (Fig 3, S1, DS1, S2, DS2) is known in the art.  It would have been obvious for one having ordinary skill in the art at the for one having ordinary skill in the art at the time of the invention to modify the welding circuit of Overman with the input leg comprises a diode coupled in series with the first capacitor and arranged between the first capacitor and the pulse width modulating leg of Schmitt for the purpose of providing a known circuit configuration that prevents voltage increases in the clamp leg capacitor during current reversals.
With respect to the limitations of claim 20, Overman teaches the pulse width modulating leg is configured for a greater switching frequency than the steering leg (Col 5, Lines 35-58).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,308,598.  Although the claims at issue are not identical, they are not patentably distinct from each other.

Response to Amendments
Claim 1, 10-15 and 18 have been amended. 
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. 
The applicant has argued on pages 6-7 about claims 1 and 10, that Overman in view of Kashima or Overman in view of Schmitt fails to disclose the limitations of “a pulse width modulation leg configured to function as a bidirectional buck converter”, because the pulse width modulation leg of Overman includes a diode in each switch that prevents the circuit to function as a bidirectional buck converter, the examiner respectfully disagrees.  As discussed in the applicant’s specification, figure 2, paragraph 0022, states that “the first transistor 26, the first diode 28, the second transistor 30, the second diode 32, and the inductor 34 may function as a bidirectional buck converter, which converts the DC voltage across the first capacitor 22 to a regulated DC current in the inductor 34.”, because Overman also has a first transistor, a first diode, a second transistor, a second diode 32, and inductor 34 (transistor switches 36, 38, including diodes, inductor 40), which would also functions as a bidirectional buck converter depending on the switching direction.  
The applicant has argued on page 8 about claim 15 that the combination of Overman in view of Kashima or Overman in view of Schmitt fails to disclose the limitations of “an output clamp leg comprising a second capacitor, such that peak current in the second capacitor during polarity reversal matches a current in the inductor or the parasitic output inductance of the welding or cutting cables” because the combination is silent to the current relationship between the second capacitor and the inductor or the welding cables, the examiner respectfully disagrees.  Overman discloses a welding circuit having an inductor (40).  Kashima or Schmitt discloses an output clamp leg with a second capacitor that serves to suppress the power surges during the turning of the active switching elements S1-S4 (Kashima, Col 4, Line 62 thru Col 5, Line 9; Schmitt, 0147).  The combination of the welding circuit of Overman having an inductor with the output clamp leg comprising a second capacitor of Kashima or Schmitt would result in a modified circuit where the peak current in the second capacitor during polarity reversal matches a current in the inductor by the smoothing effect of the capacitor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly be labeled “Comments on Statement for Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/
Primary Examiner, Art Unit 3742
10/4/2022